OPINION OF THE COURT
LON S. CORNELIUS, Circuit Judge.

FINAL ORDER GRANTING APPEAL AND REVERSING COUNTY COURT

THIS CAUSE came on to be heard this date on the Appeal filed by WILLIAM W. FERNANDEZ, The Defendant/Appellant, from adverse ruling of the County Court finding the Defendant Guilty of unlawful speed with traffic citation 89283-CG issued August 28, 1988 and it appearing unto the Court as follows:
1. Notice of Appeal was timely filed in this case by the Appellant on or before December 7, 1988.
2. The Court has reviewed the record on Appeal and transcript and brief(s) and finds that the County Court was in error in denying the *26Motion of the Appellant/Defendant to dismiss. The controlling law in the Ninth Judicial Circuit as announced in Appellate decisions signed by the Honorable James S. Byrd (AP 83-30, Thomson v State, February 27, 1984; CJAP 83-68, Hamilton v State, February 27, 1984) as well as various County Court decisions uphold the Appellant’s/ Defendant’s position that the infraction should have been dismissed for untimely filing. The County Court may intellectually disagree with the reasoning of a Circuit Judge sitting in Appellate capacity but is found to follow that ruling and law unless and until that ruling and decision is reversed, overruled or modified by another Appellate decision. Accordingly, for the reasons stated above, it is
ORDERED and ADJUDGED that the decision of the County Court herein is reversed and this cause is remanded to the County Court for further proceedings consistent with this decision including the taxation of appropriate costs incurred by the Appellant/Defendant in this Appeal.
DONE and ORDERED in Chambers at Orlando, Orange County, Florida this 12th day of April, A.D., 1989.